Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	As set forth in the decision of the Patent Trial and Appeal Board, the claims are distinguished over the Rodriguez reference.
	Two references to Hatta et al (US 20160336614 and US 20170110760) are newly cited herein.  These references each teach a battery having two gel polymer electrolyte layers (56) containing solid particles, wherein the particles (10) are contained in recesses of a negative electrode (Fig. 3a of each reference) and also in the recesses of a positive electrode (Fig. 3b), wherein the two layers are separated by a separator (55).  However, the references do not meet the claim language of “wherein the electrolyte layer, and the positive and the negative electrode are formed such that a surface of the electrolyte layer is in close contact with the surfaces of the positive electrode and the negative electrode along unevennesses” (the electrolyte layer of the claims is a layer that contacts both electrodes and is not separated into two layers by a separator as disclosed in the reference).  Further, neither reference teaches or suggests the claimed weight ratio of 0.1-20 parts by mass organic electrolyte to 100 parts by mass inorganic compound.  The prior art electrolyte layers generally contain much more organic electrolyte material than inorganic material, and the claimed ratios are not suggested (or are taught away from; see [0134] and Table 1 of ‘760; [0153] and Table 1 of ‘614).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 2, 2022